State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 6, 2014                    105738
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

ALLAN P. O'BRIEN,
                    Appellant.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, Rose, Lynch and Clark, JJ.

                              __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Jaime A.
Douthat of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered March 5, 2013, convicting defendant
upon his plea of guilty of the crimes of criminal sale of a
controlled substance in the fourth degree and criminal possession
of a controlled substance in the fifth degree.

      Defendant pleaded guilty to an indictment charging him with
criminal sale of a controlled substance in the fourth degree and
criminal possession of a controlled substance in the fifth
degree, with County Court making no sentencing commitment. He
was accepted into the drug treatment court program in August 2012
and, as such, was placed on interim probation supervision.
Defendant was sanctioned for failing to comply with the
provisions of the treatment contract, and further violated the
terms of his interim probation on two occasions. The second of
those probation violations, in January 2013, arose when he
                              -2-                  105738

absconded from the halfway house where he was residing and failed
to report to his probation officer. County Court thereafter
sentenced defendant, a second felony offender, to an aggregate
prison term of five years, to be followed by postrelease
supervision of two years.

      Defendant now appeals, arguing that his sentence was harsh
and excessive. Based upon our review of the record, we disagree.
Considering defendant's prior criminal history and poor conduct
while on interim probation, as well as the fact that he could
have received a much more substantial prison term, "we find no
abuse of discretion or extraordinary circumstances warranting a
reduction in the interest of justice" (People v Miller, 113 AD3d
935, 935-936 [2014], lv denied 22 NY3d 1201 [2014]; see People v
Aljerari, 109 AD3d 1049, 1050 [2013], lv denied 22 NY3d 1038
[2013]).

     Peters, P.J., Stein, Rose, Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court